Citation Nr: 1635006	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from June 1959 to August 1964, and from November 1964 to March 1967. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Since that time, jurisdiction over the appeal has been transferred to the RO in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held in St. Petersburg, Florida, in November 2014. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss, as defined by 38 C.F.R. § 3.385. 

2. The Veteran's contentions regarding in-service acoustic exposure while serving aboard an aircraft carrier, on aircraft, and as an air traffic controller are credible and consistent with the circumstances of his service. 

3. In December 2011, the Veteran's private otolaryngologist opined that his hearing loss "is undoubtedly related to his prolonged noise exposure while performing his duties on an aircraft carrier."



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Donnie R. Hachey 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


